   Case: 1:19-cv-06334 Document #: 124 Filed: 01/16/20 Page 1 of 2 PageID #:1929




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Cook County, Illinois,
             et al.,

       Plaintiffs,
                                                               Case No. 19-cv-6334
               v.
                                                               Judge Gary Feinerman
Chad F. Wolf, in his official capacity as Acting
Secretary of U.S. Department of Homeland
Security,
               et. al.,

       Defendants.


                                       Motion to Dismiss

       Defendants respectfully move to dismiss Plaintiffs’ Complaint in full pursuant to F.R.C.P.

12(b)(6). For the reasons discussed in Defendants’ Memorandum in Support of Defendants’

Motion to Dismiss, this Court should grant this Motion.



Dated: January 16, 2020                                Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       ALEXANDER K. HAAS
                                                       Director, Federal Programs Branch

                                                       /s/ Kuntal Cholera                     _
                                                       ERIC J. SOSKIN
                                                       KERI L. BERMAN
                                                       KUNTAL V. CHOLERA
                                                       JOSHUA M. KOLSKY, DC Bar No. 993430
                                                       U.S. Dept. of Justice, Civil Division,
                                                       Federal Programs Branch
                                                       1100 L Street, N.W., Rm. 12002
                                                       Washington, DC 20001
                                                   1
Case: 1:19-cv-06334 Document #: 124 Filed: 01/16/20 Page 2 of 2 PageID #:1929




                                         Phone: (202) 305-8645
                                         Fax: (202) 616-8470
                                         Email: kuntal.cholera@usdoj.gov

                                         Counsel for Defendants




                                     2
